PREWITT, Presiding Judge,
dissenting.
I respectfully dissent. I do not believe that the evidence established beyond a reasonable doubt that there was agreement to sell LSD.
It may have been obvious to defendant that Donald Matthews was going to sell the LSD he purchased from defendant. However, there is a difference between an intention to sell and an agreement to sell. *637An agreement is required by § 564.016.1, RSMo 1978. It states:
Conspiracy. — 1. A person is guilty of conspiracy with another person or persons to commit an offense if, with the purpose of promoting or facilitating its commission he agrees with such other person or persons that they or one or more of them will engage in conduct which constitutes such offense.
“The essence of the crime of conspiracy is an agreement to commit a crime.” State v. Fetty, 654 S.W.2d 150, 153 (Mo.App.1983). State v. Hohensee, 650 S.W.2d 268, 275-276 (Mo.App.1982), states that § 564.016.1, RSMo 1978, “focuses upon the conduct of one person” and it is sufficient if that one person alone agrees to commit the offense. See also State v. Mace, 682 S.W.2d 163, 165-166 (Mo.App.1984).
Here, however, the evidence was not that there was any agreement by anyone to sell, merely that defendant knew or should have known that it would be resold. Aiding someone in a sale may constitute a tacit understanding of an agreement in certain situations but I do not see how that could occur here.